Citation Nr: 0800071	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  99-17 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION


The veteran had active duty service from April 1946 to June 
1952.  He died in October 1996.  The appellant is advancing 
this appeal as his widow.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in April 2003 and April 2004 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board initially notes that by rating decision in October 
1997, the appellant was informed that the veteran's service 
records may have been destroyed in a fire that occurred in 
July 1973 at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that when a veteran's 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the claimant.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).

The veteran died in October 1996, and his death certificate 
lists the immediate cause of death as stroke following 
surgery with arteriosclerotic cardiovascular disease, 
respiratory compromise, and severe arthritis leading to 
immediate cause of death.    Statements from the appellant 
and the veteran's siblings collectively noted that the 
veteran had a jeep accident while stationed in Korea during a 
snow storm, and that he had sustained frostbite to his feet.  
The appellant maintains that the frostbite led to the 
veteran's arthritis.

A September 1999 letter from J. Eugene Huffstutter, M.D. 
revealed that he had diagnosed the veteran with rheumatoid 
arthritis and that the veteran had paresthesias of his hands 
and feet.  Dr. Huffstutter noted that when he questioned the 
veteran about "these", the veteran related an incident that 
occurred in the Korean War where he reportedly had 
significant frostbite injury to his hands and feet.  It is 
unclear to the Board what Dr. Huffstutter was referring to 
when he mentioned "these"-whether he was referring to 
rheumatoid arthritis and/or paresthesias.  Assuming that Dr. 
Huffstutter was referring to the arthritis, there are no 
medical opinions of record to the contrary regarding the 
etiology of the veteran's arthritis.  The Board acknowledges 
the veteran's DD-214 and the appellant's testimony at the 
August 2003 Board hearing at the RO that the veteran was a 
medical technician in service; as such, he was competent to 
offer opinions as to medical diagnoses and causation.  
Further, the veteran is competent to state that he had 
frostbite in service.  Accordingly, a medical examination is 
appropriate to clarify whether the cause of the veteran's 
death is service connected.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  
  
Although a search for service medical records was 
unsuccessful, it does not appear that there has been a 
request for alternate sources of records such as morning 
reports and unit records.  The veteran's DD 214 revealing 
service from January 1949 to June 1952 reflects that the 
veteran's most significant duty assignment was the 24th 
Chemical Decontamination Company at Fort Bragg, North 
Carolina.  VA's duty to assist requires that appropriate 
action be accomplished to obtain these records.  38 C.F.R. 
§ 3.159(c) (2007).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should make an appropriate 
request for alterantive sources for 
verifying the claimed inservice 
treatment-i.e. morning reports of the 
veteran's unit and unit records.

2.  After completion of the above, the RO 
should then forward the veteran's claims 
file to an appropriate VA examiner for 
review.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's arthritis 
was related to his service.

The VA examiner should offer a rationale 
for all opinions expressed and should 
also address the opinion expressed by the 
veteran.  If any opinion cannot be 
provided without resorting to 
speculation, the examiner should so 
indicate.  

3. After completion of the above, the RO 
should review the expanded record and 
determine if the appellant's claim can be 
granted. If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appellant an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



